

PROMISSORY NOTE
 
 

$8,491,863.90
October 29, 2007

 
FOR VALUE RECEIVED, the undersigned, iSecureTrac Corp. ("iSecureTrac"), a
Delaware corporation (herein called "Maker"), whose address is 5078 S.
111th Street, Omaha, Nebraska 68137, hereby promises to pay to the order of
Crestpark LP, Inc., a Delaware corporation (herein sometimes called "Payee"),
the principal sum of Eight Million Four Hundred Ninety-One Thousand Eight
Hundred Sixty-Three and 90/100 Dollars ($8,491,863.90), with interest on the
unpaid balance thereof from date of advancement until maturity at the rate or
rates hereinafter provided, both principal and interest payable as hereinafter
provided in lawful money of the United States of America at the offices of Payee
at c/o Sammons Corporation, 5949 Sherry Lane, Suite 1900, Dallas, Texas 75225,
or at such other place as from time to time may be designated by the holder of
this Note or in such other form as Payee may designate or consent.
 
As used in this Note, the following terms shall have the meanings indicated
opposite them:
 
"Applicable Rate." The Applicable Rate shall be, with respect to the Floating
Tranche, the Base Rate plus two percent (2%) per annum and with respect to the
Fixed Tranche, seven percent (7%) per annum.
 
"Base Rate." The Base Rate used to determine each interest payment (and any
interest payment in connection with prepayment of the outstanding principal
balance of this Note as permitted below) shall be the prime rate (referred to
under the heading “Money Rates”) as published by The Wall Street Journal on the
date of the preceding payment of interest (or, if none, on the date of this
Note).
 
"Default Rate." The Default Rate shall be lesser of (a) the Maximum Rate and (b)
the Applicable Rate plus two percent (2%) per annum.
 
"Fixed Tranche." A portion of the Loan in the original principal amount of
$6,391,863.90.
 
"Floating Tranche." A portion of the Loan in the original principal amount of
$2,100,000.
 
"Loan." The $8,491,863.90 loan to be made to Maker by Payee which is evidenced
hereby.
 
"Maturity Date." The earlier of (i) July 1, 2010 or (ii) the first date on which
Maker issues equity securities or arranges for additional indebtedness (other
than trade indebtedness incurred in the ordinary course of its business) in a
transaction or series of transactions which generates aggregate net proceeds to
the Maker of not less than $8,491,863.90.
 
"Maximum Rate." The maximum interest rate permitted under applicable law.
 
PROMISSORY NOTE - Page 1

--------------------------------------------------------------------------------


 
"Principal Amount." That portion of the Loan evidenced hereby as is from time to
time outstanding.
 
Maker shall have the right to prepay this Note, in whole or in part, without
premium or penalty upon written notice thereof given to Payee at least five (5)
days prior to the date to be fixed therein for prepayment, and upon the payment
of all accrued and unpaid interest on the amount prepaid (and any interest which
has accrued at the Applicable Rate, if applicable, and other sums that may be
payable hereunder) to the date so fixed.
 
As herein provided the unpaid Principal Amount of this Note (or portions
thereof) from time to time outstanding shall bear interest prior to maturity at
the Applicable Rate, provided that in no event shall the Applicable Rate exceed
the Maximum Rate.
 
The Principal Amount shall be due and payable on the Maturity Date.
 
Interest on each of the Floating Tranche and the Fixed Tranche under the Loan
shall accrue and compound annually on each annual anniversary date of this Note.
On each annual anniversary date, all accrued and unpaid interest shall be added
to and considered part of the Principal Amount for the Floating Tranche and the
Fixed Tranche, respectively.
 
With respect to the Floating Tranche, interest shall accrue and compound
annually as set forth herein. The portion of the accrued interest that is
attributable to the Base Rate shall be due and payable on the Maturity Date, and
all remaining interest shall be due and payable in advance beginning on the
effective date of this Note and continuing on the first day of each calendar
month thereafter.
 
With respect to the Fixed Tranche, interest shall accrue and compound annually
as set forth herein, and shall be due and payable on the Maturity Date.
 
All interest accruing under this Note shall be calculated on the basis of a
360-day year applied to the actual number of days in each month. The Maker shall
make each payment which it owes hereunder not later than twelve o'clock, noon,
Dallas, Texas time, on the date such payment becomes due and payable (or the
date any voluntary prepayment is made), in immediately available funds. Any
payment received by the Payee after such time will be deemed to have been made
on the next following business day. As used herein, the term "business day"
shall mean a day on which commercial banks are open for business with the public
in Dallas, Texas.
 
Notwithstanding anything to the contrary contained in this Note, at the option
of the holder of this Note and upon notice to the Maker at any time after the
occurrence of a default hereunder, from and after such notice and during the
continuance of such default, the unpaid principal of this Note from time to time
outstanding and all past due interest shall, to the extent permitted by
applicable law, bear interest at the Default Rate, provided that in no event
shall such interest rate be more than the Maximum Rate.
 
PROMISSORY NOTE - Page 2

--------------------------------------------------------------------------------


 
Payee and Maker intend in the execution of this Note and all other instruments
now or hereafter securing this Note to contract in strict compliance with
applicable usury law. In furtherance thereof, Payee and Maker stipulate and
agree that none of the terms and provisions contained in this Note, or in any
other instrument executed in connection herewith, shall ever be construed to
create a contract to pay for the use, forbearance or detention of money,
interest at a rate in excess of the Maximum Rate; neither Maker nor any
guarantors, endorsers or other parties now or hereafter becoming liable for
payment of this Note shall ever be obligated or required to pay interest on this
Note at a rate in excess of the Maximum Rate that may be lawfully charged under
applicable law, and the provisions of this paragraph shall control over all
other provisions of this Note and any other instruments now or hereafter
executed in connection herewith which may be in apparent conflict herewith.
Payee, including each holder of this Note, expressly disavows any intention to
charge or collect excessive unearned interest or finance charges in the event
the maturity of this Note is accelerated. If the maturity of this Note shall be
accelerated for any reason or if the Principal Amount is paid prior to the end
of the term of this Note, and as a result thereof the interest received for the
actual period of existence of the Loan exceeds the amount of interest that would
have accrued at the Maximum Rate, the Payee or other holder of this Note shall,
at its option, either refund to Maker the amount of such excess or credit the
amount of such excess against the Principal Amount and thereby shall render
inapplicable any and all penalties of any kind provided by applicable law as a
result of such excess interest. In the event that Payee or any other holder of
this Note shall contract for, charge or receive any amounts and/or any other
thing of value which are determined to constitute interest which would increase
the effective interest rate on this Note to a rate in excess of that permitted
to be charged by applicable law, all such sums determined to constitute interest
in excess of the amount of interest at the lawful rate shall, upon such
determination, at the option of the Payee or other holder of this Note, be
either immediately returned to Maker or credited against the Principal Amount,
in which even any and all penalties of any kind under applicable law as a result
of such excess interest shall be inapplicable. By execution of this Note, Maker
acknowledges that it believes the Loan evidenced by this Note to be non-usurious
and agrees that if, at any time, Maker should have reason to believe that the
Loan is in fact usurious, it will give the Payee or other holder of this Note
notice of such condition and Maker agrees that the Payee or other holder shall
have ninety (90) days in which to make appropriate refund or other adjustment in
order to correct such condition if in fact such exists. The term "applicable
law" as used in this Note shall mean the laws of the state of Texas or the laws
of the United States, whichever laws allow the greater rate of interest, as such
laws now exist or may be changed or amended or come into effect in the future.
 
Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, Maker and all endorsers, guarantors and sureties
of this Note jointly and severally agree to pay to the Payee or other holder of
this Note in addition to the principal and interest due and payable hereon
reasonable attorneys' and collection fees.
 
Maker and all endorsers, guarantors and sureties of this Note and all other
persons obligated or to become obligated on this Note severally waive
presentment for payment, demand, notice of demand and of dishonor and nonpayment
of this Note, notice of intention to accelerate the maturity of this Note,
protest and notice of protest, diligence in collecting, and the bringing of suit
against any other party, and agree to all renewals, extensions, modifications,
partial payments, releases or substitutions of security, in whole or in part,
with or without notice, before or after maturity.
 
PROMISSORY  NOTE - Page 3

--------------------------------------------------------------------------------


 
The Maker hereby unconditionally and irrevocably remises, acquits, and fully and
forever releases and discharges the Payee and all respective affiliates and
subsidiaries of the Payee, its officers, servants, employees, agents,
predecessors, attorneys, advisors, parents, subsidiaries, equity interest
holders, loan participants, principals, directors and shareholders, and its
heirs, legal representatives, successors and assigns (collectively, the
"Released Lender Parties") from any and all claims, demands, causes of action,
obligations, remedies, suits, damages and liabilities (collectively, the "Maker
Claims") of any nature whatsoever, whether now known, suspected or claimed,
whether arising under common law, in equity or under statute, which the Debtor
ever had or now has against the Released Lender Parties which may have arisen at
any time on or prior to the date of this Agreement and which were in any manner
related to this Note or any other documents related thereto or the enforcement
or attempted enforcement by the Payee of rights, remedies or recourses related
thereto. The Maker covenants and agree never to commence, voluntarily aid in any
way, prosecute or cause to be commenced or prosecuted against any of the
Released Lender Parties any action or other proceeding based upon any of the
Maker Claims which may have arisen at any time on or prior to the date of this
Note and were in any manner related to this Note or any other document related
thereto.
 
THIS NOTE AND THE PARTIES' RIGHTS AND OBLIGATIONS HEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO TEXAS' PRINCIPLES OF CONFLICTS
OF LAW) AND THE LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN SUCH
STATE. MAKER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS OVER ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE, AND MAKER HEREBY AGREES AND
CONSENTS THAT, IN ADDITION TO ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR
UNDER APPLICABLE LAW, ALL SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN ANY TEXAS OR FEDERAL COURT SITTING IN DALLAS, TEXAS (OR SUCH OTHER
COUNTY IN TEXAS) MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, DIRECTED TO MAKER AT THE ADDRESS OF MAKER CONTAINED HEREIN, AND
SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN
SO MAILED.
 
MAKER HEREBY EXPRESSLY AND UNCONDITIONALLY WAIVES, IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE HOLDER OF THIS NOTE IN CONNECTION WITH THE
LOAN, ANY AND EVERY RIGHT IT MAY HAVE TO (I) INJUNCTIVE RELIEF, (II) A TRIAL BY
JURY, (III) INTERPOSE ANY COUNTERCLAIM THEREIN (OTHER THAN A COMPULSORY
COUNTERCLAIM, AND (IV) HAVE THE SAME CONSOLIDATED WITH ANY OTHER OR SEPARATE
SUIT, ACTION OR PROCEEDING. Nothing herein contained shall prevent or prohibit
Maker from instituting or maintaining a separate action against the holder of
this Note with respect to any asserted claim.
 
PROMISSORY NOTE - Page 4

--------------------------------------------------------------------------------


 
NO ORAL AGREEMENTS. THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS RELATED THERETO
EMBODY THE FINAL, ENTIRE AGREEMENT OF MAKER AND PAYEE AND SUPERSEDE ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF MAKER AND PAYEE. THERE ARE NO ORAL AGREEMENTS
BETWEEN MAKER AND PAYEE. THE PROVISIONS OF THIS NOTE AND THE LOAN DOCUMENTS
RELATED THERETO MAY BE AMENDED OR REVISED ONLY BY A WRITTEN INSTRUMENT SIGNED BY
THE MAKER AND PAYEE.
 
 
Signed as of the 29th day of October, 2007.
 

 
MAKER:
           
ISECURETRAC CORP.,
   
a Delaware corporation
                   
By:
  
 
 
Name: 
      
Its:
      
Federal ID#: 87-0347787
 

 
PROMISSORY  NOTE - Signature Page

--------------------------------------------------------------------------------


 